Citation Nr: 0600123	
Decision Date: 01/04/06    Archive Date: 01/19/06	

DOCKET NO.  03-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disorder.   

2.  Entitlement to service connection for a left ankle 
disorder, claimed as the residual of left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran had verified active service from November 1990 to 
May 1991, including service in Operations Desert 
Shield/Desert Storm from December 21, 1990 to May 13, 1991, 
in addition to unverified service from November 1988 to 
December 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This case was previously before the Board in December 2004, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

For reasons which will become apparent, the issue of 
entitlement to service connection for a lung disorder is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify you if 
further action is required on your part.  


FINDING OF FACT

A chronic left ankle disability as likely as not had its 
origin during the veteran's period or periods of active 
military service.  


CONCLUSION OF LAW

A chronic left ankle disability was incurred in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

In light of the favorable disposition of the claim for 
service connection for a left ankle condition, no further 
discussion of the VCAA is required on this issue.


Factual Background

At the time of a service entrance examination in March 1988, 
it was noted that, three years earlier, the veteran had 
experienced ankle pain after running.  Clinical evaluation of 
the veteran's lower extremities was within normal limits, and 
no pertinent diagnosis was noted.  

A service clinical record dated in mid-February 1989 reveals 
that the veteran was seen at that time for a complaint of a 
swollen left foot following a "misstep" and turning of his 
ankle.  At the time of evaluation, the veteran gave a history 
of a prior left ankle sprain.  Physical examination was 
negative for the presence of any malleolar tenderness.  There 
was, however, some tenderness and moderate swelling over the 
anterior talofibular ligament and lateral forefoot.  
Radiographic studies showed evidence of a loss of bone at the 
second tuft, but no fracture or dislocation, and were 
considered negative.  The pertinent diagnosis was mild to 
moderate left ankle sprain.  

Approximately 10 days later, the veteran complained that he 
was still experiencing problems with his left ankle.  
Reportedly, while the veteran's problem had improved, he 
continued to experience pain in the area of the lateral 
anterior malleolus when running.  Physical examination showed 
no evidence of effusion or ecchymosis.  There was mild 
tenderness to palpation in the area of the anterior lateral 
malleolus, but with a full range of motion while 
weightbearing.  Also noted was the presence of some 
tenderness to inversion.  The clinical assessment was 
resolving left ankle sprain.  

At the time of a service separation examination during the 
months of November 
and December 1989, the veteran gave no history of ankle 
problems.  A physical examination of his lower extremitas was 
within normal limits, and no pertinent diagnosis was noted.  

A service clinical record dated in December 1990 reveals that 
the veteran was seen at that time for a complaint of 
inflammation in both ankles.  Range of motion was reportedly 
limited, but without pain.  

In an entry of late March 1991, it was noted that the veteran 
had been examined within the past 12 months, and was 
considered physically qualified for separation from active 
service.  No defects were noted which would disqualify the 
veteran from the performance of his duties.  

At the time of a Persian Gulf examination in February 2002, 
the veteran stated that he had been stationed in the Persian 
Gulf from November 1990 through July 1991.  When questioned, 
the veteran complained of joint pain involving his ankles 
which  had been present since 1988.  On physical examination, 
there was no evidence 
of any deformity of the veteran's lower extremities.  Motor 
strength and tone 
were within normal limits throughout, and deep tendon 
reflexes were 2+ and symmetrical.  The pertinent diagnosis 
noted was joint pain which might be due to degenerative joint 
disease.  

At the time of a VA examination in August 2003, the veteran 
gave a history of ankle pain for the past 9 or 10 years.  
According to the veteran, he experienced a "popping" when he 
stood up.  Apparently, the veteran had been told that he had 
arthritis.  When further questioned, the veteran stated that 
he had sprained his left ankle, and that it would 
"intermittently swell."  

On physical examination, muscle strength was normal in the 
veteran's extremities.  Deep tendon reflexes were 1+ and 
symmetrical.  Joint examination of the veteran's left ankle 
showed it to be stable, with a good range of motion.  The 
pertinent diagnosis noted was multiple arthralgias.  

On VA examination in June 2005, the veteran's claims folder 
was available, and was reviewed.  The veteran stated that, in 
1998, he had fallen into a hole while performing physical 
training, resulting in a left ankle sprain.  According to the 
veteran, since that time, he had experienced stiffness, pain, 
and numbness in his 
left ankle.  The veteran described his pain as periodic and 
sharp, most often occurring following prolonged 
weightbearing, and lasting approximately 24 hours.  
Reportedly, when pain was present, the veteran additionally 
experienced both stiffness and swelling.  When questioned, 
the veteran denied any problems with heat, redness, 
instability, locking, or flare-ups.  However, repetitive use 
of his ankle caused pain, as well as increased stiffness and 
swelling.  

Physical examination of the veteran's ankles showed bilateral 
dorsiflexion to 40 degrees, bilateral plantar flexion to 
20 degrees, bilateral inversion to 45 degrees, and bilateral 
eversion to 30 degrees, with end of range pain present on 
left eversion technique.  The pertinent diagnosis was left 
ankle sprain with continued symptoms.  In the opinion of the 
examiner, it was "likely and probable" that the veteran's 
chronic left ankle condition was related to the left ankle 
condition stated in the medical record.  

Analysis

The veteran in this case seeks service connection for the 
residuals of injury to his left ankle.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

In order to prevail on an issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2004).  Where there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2005).  If the 
Board determines that a preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not for application.  Ortiz, 274 F.3d at 1356.  

In the present case, service medical records disclose that, 
on a number of occasions in service, the veteran experienced 
problems with his left ankle.  At the time of a Persian Gulf 
examination in February 2002, the veteran gave a history of 
ankle 
pain since 1988.  While on physical examination, there were 
no specific findings regarding the veteran's left ankle, the 
diagnosis noted was one of joint pain which might be due to 
degenerative joint disease.  

The Board observes that, on subsequent VA examination in 
August 2003, the veteran complained of pain, as well as 
intermittent swelling in his left ankle.  Moreover, following 
a more recent VA examination in June 2005 (which examination 
involved an extensive review of the veteran's claims folder 
and medical records), it was the opinion of the examiner that 
the veteran's chronic left ankle condition was most likely 
related to his left ankle problems in service.  

Based on the aforementioned, the Board is of the opinion that 
the veteran's currently symptomatic left ankle sprain as 
likely as not had its origin during his period or periods of 
active military service.  Accordingly, service connection for 
that disability is in order.  


ORDER

Service connection for chronic left ankle sprain is granted.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic disorder of the lungs.  In 
pertinent part, it is argued that the veteran's current 
respiratory disability is the result of exposure to oil fires 
in the Persian Gulf.  

In that regard, a review of the record discloses that the 
veteran was diagnosed with asthma on a Persian Gulf protocol 
examination, apparently based on history provided by him.  
However, service medical records are negative for history, 
complaints, or abnormal findings indicative of the presence 
of asthma.  While on a service medical examination in 
June 1993, the veteran gave a history of asthma as a child, 
he denied any current respiratory problems.  A physical 
examination of the veteran's lungs and chest conducted at 
that time was within normal limits.  

Private medical records covering the period from 
December 2001 to February
2002 show treatment during that time for complaints of 
shortness of breath.  A radiographic examination of the 
veteran's chest conducted in late December 2001 was negative 
for the presence of acute lung infiltrates.  The clinical 
impression was chest within normal limits.  

Private computerized tomography of the veteran's chest 
conducted in January
2002 showed evidence of numerous soft tissue masses within 
the mediastinum suspicious for adenopathy.  At the time of 
examination, there was no evidence of pericardiophrenic 
adenopathy, nor were any definite infiltrates or atelectasis 
seen.  The lung parenchyma was suboptimally imaged due to the 
veteran having difficulty holding his breath.  Endobronchial 
lesions were visualized, and no axillary adenopathy was 
present.  At the time of examination, no supraclavicular 
masses were in evidence.  The pertinent diagnosis was 
extensive adenopathy, as previously described.  

During the course of private outpatient treatment in 
February 2002, the veteran gave a history of shortness of 
breath.  Reportedly, the veteran experienced such problems 
both with activity and at rest.  Past medical history 
included that of asthma as a child, as well exposure to 
burning oil fields in the Persian Gulf War.  On physical 
examination, the veteran's chest was clear to auscultation.  
Radiographic studies of the veteran's chest were within 
normal limits.  The pertinent diagnosis was dyspnea.  By the 
end of February 2002, the veteran noted that the shortness of 
breath had resolved.  

In February 2002, a VA Persian Gulf protocol examination was 
undertaken.  At the time of examination, the veteran 
indicated that he had been stationed in the Persian Gulf from 
November 1990 through July 1991.  According to the veteran, 
he had experienced some dyspnea on exertion since 1995.  When 
further questioned, the veteran stated that previous 
pulmonary function testing conducted in December
2001 had been consistent with the presence of asthma.  
Reportedly, the veteran smoked approximately two cigarettes 
per day.  On physical examination, the veteran's lungs were 
clear.  

The Board observes that, at the time of a recent VA 
examination in June 2005, the veteran stated that his 
symptoms of dyspnea had begun in 1989, "while serving in the 
Gulf War," at which time he "slept near oil fires and was 
exposed to asbestos."  However, as previously noted, the 
veteran himself has stated that he first served in the 
Persian Gulf no earlier than November 1990.  Significantly, 
the beginning date of the Persian Gulf War is set by 
regulation as August 2, 1990.  (38 U.S.C.A. § 101 (33) (West 
2002); 38 C.F.R. § 3.2(i) (2005).  

The Board acknowledges that, following the aforementioned VA 
examination in June 2005, the examiner offered his opinion 
that it was "at least as likely as not" that the veteran's 
current respiratory complaints were related to his active 
service.  However, the basis for that opinion was, 
apparently, in large part the veteran's history of dyspnea on 
exertion "after return from the Persian Gulf."  As noted 
above, service medical records from the veteran's periods of 
active military service are entirely negative for evidence of 
a respiratory problem of any kind.  Moreover, by the 
veteran's own admission, in a previous employment, he worked 
in an environment involving exposure to chemicals.  Under the 
circumstances, and given the ambiguity surrounding the nature 
and etiology of the veteran's current respiratory condition, 
the Board is of the opinion that further development of the 
evidence is necessary prior to a final adjudication of his 
claim, to specifically include a new examination.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  

Accordingly, the case is once again REMANDED to the RO for 
the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2005, the date of the 
most recent VA examination for 
compensation purposes, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
a VA examination by a specialist in the 
field of pulmonary disease.  As regards 
the requested examination, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies (including radiographic studies 
and/or pulmonary function testing) should 
be performed.  

Following completion of the examination, 
the examiner should offer an opinion as 
to whether any chronic pulmonary 
pathology found is as likely as not 
related to the veteran's active service, 
to include his service during the Persian 
Gulf War.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  

3.  The RO should then review the 
veteran's claim for service connection 
for a lung disorder.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the last 
SSOC in August 2005.  An appropriate 
period of time should be allowed for 
response  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


